DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:
Regarding claim 18, it appears comma (,) is missing between 16 and wherein.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,978,559 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claim 1-19 of the instant application is encompassed by the subject matter of the Claim 1-20 of U.S. Patent No. 10,978,559 B2 and is obvious.

Claims of Instant Application
Claims of U.S. Patent No.10,978,559  B2
1
1

2
3
3
4
5 and 7
5
6 and 9
6
8
7
10
8
11
9
12
10
13
11
14
12
16
13
17 and 19
14
18 and 20
15
1
16
1
17
5 and 7
18
2
19
3




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. (US publication 2016/0225896 A1), hereinafter referred to as Yoo896.

Regarding claim 15, Yoo896 teaches a semiconductor device (fig. 2 and related text), comprising: a substrate including fin (F1, [0037]) of a semiconductor material ([0041]); and a drain extended metal oxide semiconductor (DEMOS) transistor (fig. 2), including: a source (120, [0037]) in the semiconductor material of the fin (fig. 2); a drain (125, [0037]) in the semiconductor material of the fin (fig. 2); a body (110, [0037]) in the semiconductor material of the fin (fig. 2), the body having a first conductivity type (p-type); a gate structure (140/142/145, [0059]) extending over the body (fig. 2); and a doped region (115, [0037]) in the semiconductor material of the fin (fig. 2), the doped region having a second conductivity type (n-type), wherein the fin extends continuously and laterally from the source through the body and the doped region to the drain (fig. 2).
Regarding claim 16, Yoo896 teaches wherein: the fin includes a first lateral surface (left side surface of F1), a second lateral surface (right side surface of F1) and an upper surface (top surface of F1) extending between the first lateral surface and the 
Regarding claim 17, Yoo896 teaches wherein: the source extends along the first lateral surface, the upper surface, the second lateral surface, and the lower surface; and the drain extends along the first lateral surface, the upper surface, the second lateral surface, and the lower surface (fig. 2).
Regarding claim 19, Yoo896 teaches wherein the DEMOS transistor further includes a charge balance region (130, [0037]) in the semiconductor material of the fin contacting the doped region (fig. 2), the charge balance region having the first conductivity type (p-type).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828